IN THE
                         TENTH COURT OF APPEALS

                                No. 10-10-00054-CR

MARIO REYNA,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                          From the 413th District Court
                             Johnson County, Texas
                             Trial Court No. F43279


                          MEMORANDUM OPINION


      Appellant Mario Reyna appeals the trial court’s revocation of his community

supervision. We will affirm the trial court’s judgment.

      Pursuant to a plea agreement, Reyna pleaded guilty to theft of copper wire

valued at $1,500 or more but less than $20,000. The trial court assessed his punishment

at two years’ confinement in state jail and a $250.00 fine, but suspended the state jail

imprisonment and placed him on community supervision for five years. Thereafter, the
State filed a first amended motion to revoke Reyna’s community supervision, alleging

he violated the terms and conditions of his community supervision as follows:

        I.      MARIO REYNA violated condition #1 of his/her terms and
        conditions of supervision, which states, “Commit no offense against the
        laws of this State or of any other State or of the United States.”(report any
        arrest including traffic tickets within ten days to the supervision officer).

        A.     MARIO REYNA on September 17, 2009, in Rockwall County,
        Texas, was convicted of the offense of Theft in Case No. 2-09-415.

        B.     MARIO REYNA on September 17, 2009, in Rockwall County,
        Texas, was convicted of the offense of Burglary of a Building in Case No.
        2-09-414.

        II.    MARIO REYNA violated condition #5 of the terms and conditions
        of community supervision, which states: “Report to the Supervision
        Officer as directed by the Judge or Supervision Officer and obey all rules
        and regulations of the Johnson/Somervell Community Supervision
        Department. Report in person at least once each calendar month to begin
        immediately, unless otherwise directed.”

        A.    MARIO REYNA failed to report to his/her Supervision Officer
        each month for the months of February through July, 2009.

        III.   MARIO REYNA violated condition #13 of his/her terms and
        conditions of supervision which states: “The Court orders you to comply
        with the following additional or special conditions”: (m) Defendant is to
        work faithfully and satisfactorily participate in Community Service
        Project(s) by completing 120 hours of Community Service at a rate of no
        less than 8 hours per calendar month beginning February, 2009.

        A.     MARIO REYNA failed to complete 120 hours of Community
        Service at a rate of no less than 8 hours per calendar month beginning
        February, 2009.

        At the hearing on the motion, Reyna pleaded “true” to Paragraphs I.A., I.B., II.A.,

and III.A, and the trial court then found that Reyna had violated the terms and

conditions of his community supervision. Thereafter, during the punishment phase of


Reyna v. State                                                                          Page 2
the revocation hearing, the State introduced, and the trial court admitted, the judgments

that corresponded with Reyna’s pleas of “true” to Paragraphs I.A. and I.B. Reyna then

testified.

        Reyna stated that the State had made an offer, but he had rejected it. He wanted

to go in front of the judge and tell him that the guards had taken his probation papers

from him and did not give them back. He is a Mexican national in the country illegally.

He speaks Spanish, not English, and only understood the papers “a little.” But he also

stated that when he was first put on probation, someone who spoke Spanish fluently

explained the terms and conditions to him and he understood what the court was

requiring him to do for his probation. Reyna also stated that when he left the jail, he

asked one of the guards for the telephone number, and she only gave him the number

to the jail. After that, he was only communicating with the person that he had a

telephone number for. He did not speak with anybody in the probation department.

Nevertheless, he admitted that while he was on probation in Johnson County, he

committed two separate felonies in Rockwall County.

        The trial court, having found that Reyna had violated the terms and conditions of

his community supervision, then revoked his community supervision and assessed his

punishment at twenty-four months’ confinement in state jail.

        In his sole issue, Reyna contends that the trial court “reversibly erred and abused

its discretion in revoking the Appellant’s community supervision.”

        In a hearing on a motion to revoke community supervision, the State must prove

by a preponderance of the evidence that a defendant violated the terms of his

Reyna v. State                                                                       Page 3
community supervision. Rickels v. State, 202 S.W.3d 759, 763-64 (Tex. Crim. App. 2006).

A preponderance of the evidence means “that greater weight of the credible evidence

which would create a reasonable belief that the defendant has violated a condition of

his probation.” Id. In a revocation hearing, the trial judge is the sole trier of fact and

determines the credibility of the witnesses and the weight to be given to their

testimony. Allbright v. State, 13 S.W.3d 817, 819 (Tex. App.—Fort Worth 2000, pet.

ref’d).     We review the trial court’s decision regarding community supervision

revocation for an abuse of discretion and examine the evidence in a light most favorable

to the trial court’s order. Garrett v. State, 619 S.W.2d 172, 174 (Tex. Crim. App. 1981).

          In his brief, Reyna specifically argues:

          Because the Appellant did not understand the nature of the proceedings at
          the time of his plea and was denied possession of the documents by which
          his conduct was governed while on probation[,] he was effectively denied
          due process notice of that for which he was subsequewntly [sic] punished
          when his probation was revoked.

But in a revocation hearing, the trial judge is the sole trier of fact and determines the

credibility of the witnesses and the weight to be given to their testimony. Allbright, 13
S.W.3d at 819.       Thus, the trial judge could accept or reject any or all of Reyna’s

testimony.       See id.   Furthermore, Reyna’s testimony about not understanding the

probation papers and being denied possession of the documents might explain why he

failed to report to his Supervision Officer each month and why he failed to complete 120

hours of Community Service at a rate of no less than eight hours per calendar month,

but it does not explain away his commission and conviction of two separate felonies in

Rockwall County. If the State’s proof is sufficient to prove any one of the alleged

Reyna v. State                                                                         Page 4
community supervision violations, the revocation should be affirmed. Pierce v. State,

113 S.W.3d 431, 436 (Tex. App.—Texarkana 2003, pet. ref’d). Relying on Sanders v. State,

657 S.W.2d 817 (Tex. App.—Houston [1st Dist.] 1983, no pet.) (op. on reh’g), Reyna

argues that “when insufficient evidence is found as to one count of a motion to revoke

community supervision[,] it is not rendered moot by a finding of true on a different

count.” However, Sanders does not support this argument. Id. at 820 (“Perhaps this is

what the law should be, but we are not persuaded that it is what the law is.”). We also

decline to do so.

        For the forgoing reasons, we hold that the trial court did not abuse its discretion

in revoking Reyna’s community supervision. We thus overrule his sole issue and affirm

the trial court’s judgment.



                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed October 26, 2011
Do not publish
[CR25]




Reyna v. State                                                                       Page 5